GOSHORN, Judge.
Petitioner, a juvenile being held in secure detention prior to his adjudicatory hearing, seeks a writ of habeas corpus directing his release because he claims he does not qualify for detention under section 39.044, Florida Statutes (1993). However, as in DepaHment of H.R.S. v. State, 599 So.2d 123, 127 (Fla. 5th DCA 1992), we are not convinced that H.R.S. has correctly scored the juvenile’s risk assessment instrument. Based on facial inconsistencies in the risk assessment instrument and the absence of any supporting documentation, petitioner has failed to establish that his detention is unlawful and therefore the petition for writ of habeas corpus is denied.
PETITION DENIED.
HARRIS, C.J., and THOMPSON, J, concur.